DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN
OFICINA DE PROGRAMAS DE EDUCACIÓN ESPECIAL
DIRECTORA

19 de julio de 2022
OSEP DCL 22-01
Estimado colega:
El Departamento reconoce que este año escolar, al igual que los años escolares recientes, será
único. Los educadores y los estudiantes continúan enfrentando desafíos derivados de la
COVID-19, incluida la salud mental y la pérdida del aprendizaje. La Administración BidenHarris ha realizado inversiones sustanciales para apoyar a los estudiantes a través de la Ley del
Plan de Rescate Estadounidense de 2021 (ARP, PL 117-2) y la guía anterior. Como resultado, se
destinaron $130 mil millones en fondos a escuelas y distritos escolares para actividades que
pueden incluir la contratación de más maestros de educación especial, tutores y consejeros
escolares y la creación de una infraestructura sostenible para los programas y servicios de salud
mental en las escuelas. Mientras se prepara para el nuevo año escolar, queremos brindarle los
siguientes recursos que están diseñados para garantizar que todas las partes interesadas tengan
acceso a información actualizada sobre cómo los estados, el distrito, los educadores y los padres
pueden trabajar juntos para apoyar las necesidades de los estudiantes con discapacidades.
Como usted sabe, la Ley de Educación para Personas con Discapacidades (Individuals with
Disabilities Education Act, IDEA) garantiza que todos los niños con discapacidades tengan a su
disposición una educación pública apropiada y gratuita (free and appropriate public education,
FAPE) que enfatiza la educación especial y los servicios relacionados diseñados para satisfacer
sus necesidades únicas y prepararlos para educación adicional, empleo y vida independiente. 1
Otro propósito de IDEA es asegurar que los derechos de los niños con discapacidades y de sus
padres estén protegidos. 2 El Congreso señaló en sus hallazgos en la reautorización de IDEA de
2004 que la implementación de la ley, incluida la provisión de FAPE y la protección de los
derechos de los niños con discapacidades y de sus padres, se ha visto obstaculizada por las bajas
expectativas y un enfoque insuficiente en la aplicación de métodos de investigación basados en
enseñanza y aprendizaje de niños con discapacidad. 3 Si bien el progreso continúa, persisten las
preocupaciones sobre la implementación. Mientras que el Departamento de Educación de
EE.UU. (Departamento) afirma que la IDEA no impide que una agencia de educación local
discipline a un niño con una discapacidad por violar el código de conducta estudiantil de una
escuela, el Departamento está particularmente preocupado por las disparidades en el uso de la
disciplina para niños con discapacidades 4 y la implementación de las disposiciones disciplinarias
de IDEA.
20 U.S.C. § 1400(d)(1)(A).
20 U.S.C. § 1400(d)(1)(B).
3
20 U.S.C. § 1400(c)(4).
4
En Apoyar a los estudiantes con discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la
Sección 504 de la Ley de Rehabilitación de 1973, la Oficina para Derechos Civiles del Departamento explica que
1
2

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes para la
competitividad global al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

Página 2 – Carta al Estimado colega para la implementación de las Disposiciones de Disciplina de IDEA

El Departamento emitirá la Carta Estimado Colega (Dear Colleague Letter, DCL) y dos
documentos de orientación adjuntos para apoyar los esfuerzos de las agencias educativas
estatales (SEA) y las agencias educativas locales (LEA) para cumplir con sus obligaciones de
satisfacer adecuadamente las necesidades de los niños con discapacidades:
1. Preguntas y respuestas: Abordar las necesidades de los niños con discapacidades y las
disposiciones disciplinarias de IDEA.
2. Enfoques positivos y proactivos para apoyar las necesidades de los niños con
discapacidades: Una guía para las partes interesadas.

Existe una necesidad urgente de que las SEA y las LEA mejoren la implementación de IDEA
para que todos los niños elegibles con discapacidades reciban un servicio adecuado y equitativo.
Durante años, los datos han demostrado claras disparidades en el uso de la disciplina para niños
con discapacidades. La Carta “Estimado colega” sobre cómo garantizar la equidad y brindar
apoyo conductual a los estudiantes con discapacidades del Departamento (1 de agosto de 2016)
destacó los datos que demuestran que muchos niños con discapacidades, en particular los niños
afroamericanos con discapacidades, fueron víctimas de índices desproporcionadamente altos de
expulsiones disciplinarias. Esa carta también enfatizó la necesidad de mejorar los esfuerzos
escolares para apoyar y responder de manera efectiva a las necesidades de los niños con
discapacidades y la importancia de crear entornos de aprendizaje seguros y de apoyo. A pesar de
la evidencia de que el uso de estrategias positivas y proactivas puede reducir los índices de
sanciones disciplinarias y mejorar el ambiente escolar y los resultados de los estudiantes, siguen
existiendo disparidades notables (como se describe a continuación) en el uso de la disciplina
escolar para niños con discapacidades en comparación con sus compañeros sin discapacidades y
para niños de color con discapacidades en comparación con todos los demás estudiantes. El uso
de prácticas disciplinarias de exclusión pone a un gran número de niños con discapacidades en
riesgo de resultados negativos a corto y largo plazo, incluido un rendimiento más bajo y una
mayor probabilidad de no graduarse. 5 Desde que el Departamento emitió la carta de 2016, han
continuado las disparidades en el uso de la disciplina de exclusión, incluidas las expulsiones a
corto y largo plazo.
Los datos recopilados bajo la Recopilación de datos de derechos civiles (Civil Rights Data
Collection, CRDC) del Departamento 6 y la IDEA Sección 618 7 ilustran la naturaleza
generalizada de las disparidades en el uso de prácticas aversivas, como la restricción y el
aislamiento, y en las prácticas disciplinarias de los estudiantes, como suspensiones y
la evidencia estadística que sugiere el uso desproporcionado de la disciplina por cierta conducta, por sí sola, no
prueba discriminación bajo las leyes federales que protegen los derechos educativos de los estudiantes con
discapacidades, pero puede generar una base para analizar si hay discriminación por discapacidad.
5
Chu, E.M., & Ready, D.D. “Exclusion and Urban Public High Schools: Short- and Long-Term Consequences of
School Suspensions.” American Journal of Education, 124 (Agosto de 2018). Disponible en:
https://www.journals.uchicago.edu/doi/pdf/10.1086/698454; Gerlinger, J, Viano, S, Gardella, JH, Fisher, BW,
Curran, FC, Higgins, EM (2021). Exclusionary School Discipline and Delinquent Outcomes: A Meta-Analysis,
Journal of Youth and Adolescence 50:1493–1509.
6
Departamento de Educación de EE.UU., Oficina para Derechos Civiles Recolección de datos de derechos civiles.
Disponible en: https://ocrdata.ed.gov/.
7
Departamento de Educación de EE.UU., EDFacts Data Warehouse (EDW): “Recopilación sobre disciplina de la
Parte B de IDEA”, 2019–2020. Disponible en: https://data.ed.gov/dataset/idea-section-618-state-part-bdiscipline/resources.

Página 3 – Carta al Estimado colega para la implementación de las Disposiciones de Disciplina de IDEA

expulsiones, en escuelas K-12 y entornos de la primera infancia para niños con discapacidades, 8
particularmente los niños afroamericanos con discapacidades. Por ejemplo, según la CRDC más
reciente para el año escolar 2017–2018:
□ Los estudiantes de preescolar cubiertos por IDEA representaron el 22.7 % de la
inscripción preescolar total, pero el 56.9 % de los estudiantes de preescolar que
fueron expulsados. 9
□ Los estudiantes con discapacidades en edad escolar cubiertos por IDEA representaron
el 13.2 % de la inscripción total de estudiantes, pero recibieron el 20.5 % de una o más
suspensiones dentro de la escuela y el 24.5 % de una o más suspensiones fuera de
la escuela. 10
□ Los estudiantes con discapacidades cubiertos por IDEA constituyeron el 80.2 % de los
estudiantes sujetos a restricción física y el 77.3 % de los estudiantes sujetos a aislamiento,
a pesar de que solo representan el 13.2 % de los estudiantes matriculados en escuelas
públicas. 11
De acuerdo con los datos de la Sección 618 de IDEA, durante el año escolar 2019–2020, los
niños afroamericanos con discapacidades representaron el 17.2 % de los niños con
discapacidades de 3 a 21 años cubiertos bajo IDEA; 12 sin embargo, representaron el 43.5 % de
todos los niños con discapacidades de 3 a 21 años cubiertos por IDEA que fueron suspendidos de
la escuela o expulsados por más de 10 días escolares. 13
Instamos a las SEA y LEA a redoblar los esfuerzos para cumplir con sus obligaciones en virtud
de IDEA. Las SEA y las LEA pueden realizar un examen más detallado de las políticas, prácticas
y procedimientos existentes para descubrir las causas de las disparidades disciplinarias. También
pueden identificar formas de preparar y desarrollar mejor a los educadores, incluidos
IDEA Sección 618 recopila datos sobre “niños con discapacidades” como se define en el Título 34 § 300.8 del
C.F.R., mientras que CRDC recopila datos sobre estudiantes con discapacidades. Por lo tanto, los datos de CRDC
incluyen niños identificados con una discapacidad según IDEA y estudiantes con discapacidades según la Sección
504.
9
Departamento de Educación de EE.UU., Oficina para Derechos Civiles “Descripción general de las prácticas
disciplinarias de exclusión en escuelas públicas para el año escolar 2017–2018: Recolección de datos de derechos
civiles”. Junio de 2021. Disponible en: https://www2.ed.gov/about/offices/list/ocr/docs/crdc-exclusionary-schooldiscipline.pdf.
10
Id.
11
Departamento de Educación de EE.UU., Oficina para Derechos Civiles “Recopilación de datos de derechos
civiles 2017–2018: El uso de la restricción y el aislamiento en niños con discapacidades en las escuelas K-12”.
Octubre de 2020. Disponible en: https://www2.ed.gov/about/offices/list/ocr/docs/restraint-and-seclusion.pdf.
Como se indica en el material de origen, los recuentos de estudiantes sometidos a restricción física, estudiantes
sometidos a restricción mecánica y estudiantes sometidos a aislamiento no son mutuamente excluyentes. Por
ejemplo, si un estudiante fue restringido físicamente y aislado, el estudiante se contaría una vez en cada categoría.
Por lo tanto, el total de 101,990 puede no representar el número real de estudiantes individuales afectados.
12
Departamento de Educación de EE.UU., EDFacts Data Warehouse (EDW): “Recopilación de entornos educativos
y conteo de niños de la Parte B de IDEA”, 2019–2020. Disponible en: https://data.ed.gov/dataset/idea-section618-state-part-b-child-count-and-educational-environments/resources.
13
Departamento de Educación de EE.UU., EDFacts Data Warehouse (EDW): “Recopilación sobre disciplina de la
Parte B de IDEA”, 2019–2020. Disponible en: https://data.ed.gov/dataset/idea-section-618-state-part-bdiscipline/resources.
8

Página 4 – Carta al Estimado colega para la implementación de las Disposiciones de Disciplina de IDEA

administradores, maestros y proveedores de servicios, para implementar prácticas efectivas,
preventivas y receptivas en lugar de disciplina de exclusión y utilizar estrategias para garantizar
que los estudiantes con discapacidades reciban FAPE. 14 Estos esfuerzos, a su vez, ayudarán a
reducir la cantidad de niños con discapacidades sujetos a disciplina de exclusión, incluida la
frecuencia y duración de tales prácticas.
La Oficina de Programas de Educación Especial (Office of Special Education Programs, OSEP)
del Departamento está comprometida a trabajar con los estados y las LEA para proteger los
derechos y mejorar los resultados de los niños con discapacidades. El Departamento reconoce y
valora a los administradores escolares, maestros y personal educativo de todo el país que trabajan
para brindar un entorno educativo seguro, positivo y no discriminatorio para todos los
estudiantes, maestros y otro personal escolar. Las escuelas no necesitan elegir entre mantener
segura a su comunidad escolar, incluidos los estudiantes y el personal escolar, y cumplir con la
ley. Espero que esta carta y los recursos que la acompañan impulsen acciones significativas para
mejorar la implementación de la IDEA y cómo las escuelas y los programas para la primera
infancia apoyan y responden a las necesidades educativas de los niños con discapacidades, lo que
incluye abordar el comportamiento que impide el acceso a la instrucción adecuada y garantizar
que los niños con discapacidades no estén sujetos a medidas disciplinarias evitables e
innecesarias. Estos materiales están diseñados para ayudar a los educadores, padres y otras
personas de nuestras comunidades escolares de nuestra nación a tomar las medidas necesarias
para apoyar de manera efectiva a los niños con discapacidades, particularmente a la luz de los
importantes desafíos que han enfrentado en los últimos dos años debido a la pandemia de
COVID-19.
Atentamente,
/f/
Valerie C. Williams
Directora
Oficina de Programas de Educación Especial

14

La investigación sugiere que las disparidades disciplinarias pueden ser exacerbadas por las evaluaciones
subjetivas de las acciones de los estudiantes por parte de los educadores, o pueden ser el resultado de estas, en
lugar de ser el producto de diferencias objetivas en el comportamiento de los estudiantes. Consulte, por ejemplo,
http://www.apa.org/ed/resources/racial-disparities.pdf.

